Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising litany of structure and/or structural/functional relationships as claimed. More particularly, as to claim 1, the particular location and functionality of the biasing member in combination with the other elements of the assembly allow for a prevention of relative axial and rotational movement. Such an arrangement is not present in the prior art. As to claim 12, the prior art fails to disclose the combination comprising the arrangement and functionality of the bearing assembly, shaft and dog drive that prevents relative axial and rotational movement. As detailed in Applicants specification, for example paragraph 13, in order to achieve this functionality the inner race is a press or interference fit onto an outer surface of the cylindrical portion of the dog drive mechanism. This presses the splines of the dog drive mechanism into engagement with those of the shaft, which in turn stops the dog drive mechanism rotating relative to the shaft. All of this structure is thus read into the claim in light of the assembly being presented as a nonce structure followed by a unique functionality or in other words a 112 f limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656